Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the first action for application #16/358204, Fast Fit Bracket, filed 3/19/19, since the filing of a Request for Continued Examination on 1/14/22.  Claim 18 is pending.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064279 (Hanley) in view of US 8,469,207 (Rowan), and further in view of US 2012/0228446 (Mikovich).

Regarding Claim 18, Hanley teaches a curtain rod bracket system, comprising: 
a bracket including:
a back plate (202) having a front surface (210; Figure 5), 
a first arm (upper arm of 228) extending outward from a first portion (upper portion) of the front surface (210), and including a first end (left end at 234 in Figure 5) engaging the first portion (of 202) and a second end (connected to cradle) opposite the first end, the first arm having a first width,
a second arm (lower arm of 228) extending outward from a second portion (lower portion) of the front surface (210), the second portion being spaced from the first portion (as depicted in Figure 5, spaced vertically), and the second arm including a third end (left end in Figure 5) engaging the second portion and a fourth end (end connected to cradle) opposite the third end, 

Since Hanley teaches the back plate being directly attached to a wall, Hanley does not specifically teach the back plate having a channel with an upper stop member, first and second opposed side rails descending from the upper stop, and a lower opening between the first and second side rails; a fastening member configured to slidably engage the back plate channel, and configured to engage a wall; wherein the back plate channel is configured to slidably receive the fastening member therein; whereby the bracket is configured to mate with the fastening member.
However, Rowan, which is also drawn to a curtain rod bracket comprising an arm, cradle and back plate, teaches that instead of mounting the back plate directly to the wall, a fastening member can be mounted to the wall and the back plate can be quickly mounted/unmounted as needed to provide a quick-release and to hide mounting hardware (Figure 10A; col 1, ln 16-22; col 9, ln 58-col 10, ln 1; col 11, ln 43-54). Additionally, Mikovich, which also teaches a quick release back plate (1) used for mounting curtain rods (para [0001], [0002]), specifically teaches that the back plate (1) 
Therefore, since Rowan teaches that seeing the mounting hardware is not aesthetically pleasing (col 1, ln 19-22), and Mikovich specifically teaches that mounting a bracket directly to the wall causes issues when the drapery rod needs to be changed since the holes in the walls become deteriorated, and intends to alleviate this issue by creating a bracket system that allows quick release of the bracket without having to detach the fasteners from the wall (para [0001] and [0002]), it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the back plate of Hanley could be modified to have the structure as taught by Mikovich which would be easily mounted/unmounted over a fastening plate in order to provide a quick-release of the back plate which not only hides mounting hardware but prevents the hardware from having to be removed from the wall (which deteriorates the holes) if the bracket needs to be changed to accommodate a different curtain rod as taught by Rowan and Mikovich. 

	
Response to Arguments
With respect to the Applicant’s argument regarding the Hanley reference being disqualified as a 102 (a)(2) prior art, the Examiner has fully considered this argument and is persuasive since the Applicant has submitted a statement of common ownership.
 With respect to the Applicant’s argument regarding the Hanley reference being disqualified as a 102 (a)(1) prior art, the Examiner has fully considered this argument but it is not persuasive. The Applicant states that the effective filing date of the invention is the filing date of the provisional application (March 19, 2018). However, as stated in previous office actions, the Examiner notes that the Applicant elected Species 1 (Figure 1) in the Response to Election/Restriction on 4/24/2020, without traverse. In electing the species of Figure 1, it was this species that has been examined during the prosecution of this application, and it was made known to the Applicant that the elected species did NOT have support in the provisional application and therefore is not entitled to the filing date of the provisional application. The provisional application teaches a different non-elected embodiment that is depicted in the current application in Figures 4 and 5 teaching a prong species. The elected species cannot be changed as prosecution has already been drawn to Species 1. The Applicant has canceled the claims and added new claim 18 which is much broader than Claim 17 in the previous office action. While this broader claim may be meant to encompass more species of the current application, the Examiner notes that the prosecution of this application is ONLY based on the elected species of Claim 1. Therefore, since the current application does not had a valid priority to the provisional application, the Hanley reference qualifies as prior art under 102(a)(1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632